PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAZIRI, Benjamin, Noble
Application No. 16/352,874
Filed: March 14, 2019
For: PRINTED CIRCUIT BOARD ASSEMBLY FORMING A LIGHTING PATTERN
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 10, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed February 24, 2020, which set a shortened statutory period for reply of three (3) months.  A one month extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on June 25, 2020.  A Notice of Abandonment was mailed November 27, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2879 for appropriate action in the normal course of business on the reply received December 10, 2020.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571). 272-0986.


/ANDREA M SMITH/
Andrea Smith